EXHIBIT 10.4

 

Execution Copy

 

August 22, 2016

 

Affinity Gaming

3755 Breakthrough Way, Suite 300

Las Vegas, Nevada 89135

 

Re: Acknowledgement and Joinder

 

Reference is made to that certain (i) Confidentiality Agreement (the
“Confidentiality Agreement”), dated November 28, 2015 by and between Affinity
Gaming (the “Company”) and Z Capital Partners, L.L.C. ( “Z Capital”), and
(ii) Agreement and Plan of Merger, dated as of August 22, 2016 (the “Merger
Agreement”), by and among, Z Capital Affinity Owner, LLC, Affinity Merger
Sub, Inc. and the Company. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Merger Agreement.

 

1.  Acknowledgement.  In connection with obtaining debt and equity financing for
the Merger and the other transactions contemplated by the Merger Agreement, we
hereby acknowledge and agree that any Person who is a “Representative” (as
defined in the Merger Agreement) of Parent or Merger Sub or a Financing Source
or a Rollover Investor, and each other potential financing source or other
Person who receives Evaluation Material or Transactional Information as
permitted by the terms of the Merger Agreement and the Confidentiality
Agreement, and their respective “Representatives” (as defined in the Merger
Agreement), shall be deemed a “Representative” (as defined in the
Confidentiality Agreement) of Z Capital under the Confidentiality Agreement.

 

2.  Joinder.  For good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the undersigned:

 

a)             Does hereby become a party to the Merger Agreement solely with
respect to (i) Sections 4.1, 4.2, 4.3, and 4.4 (the “Representations”),
(ii) Section 5.21, and (iii) Article VIII, mutatis mutandis;

 

b)             Hereby makes all of the Representations as to itself to the same
extent as provided in the Representations, mutatis mutandis; and

 

c)              Agrees to be bound by the covenants, obligations and terms of
Section 5.21 and Article VIII, mutatis mutandis.

 

3.  Miscellaneous.  Each party hereto acknowledges and agrees that this letter
shall be deemed to be an amendment to and part of each of the Confidentiality
Agreement and the Merger Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this letter to be executed as of
the date set forth above by their respective officers thereunto duly authorized.

 

 

Z CAPITAL PARTNERS, L.L.C.

 

 

 

 

 

By:

/s/ James Zenni, Jr.

 

Name: James Zenni, Jr.

 

Title: Authorized Person

 

 

 

AFFINITY GAMING

 

 

 

 

 

By:

/s/ Walter Bogumil

 

Name: Walter Bogumil

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------